DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUNATO et al. (JP 2002-066184 A).
Regarding claim 1, FUNATO discloses a lower thread winding device (14) for winding a lower thread on a bobbin (26), the lower thread winding device comprising a thread winding shaft (22) on which the bobbin is mounted and a motor (21) configured to rotate the thread winding shaft (Fig. 8).  FUNATO discloses a sensor lever (29) rotatable about a first rotation shaft (28) and including: a contact portion (31) contactable with the lower thread wound on the bobbin and configured to rotate about the first rotation shaft in a direction toward the bobbin and in a direction away from the bobbin, and a cam piece (32) formed along a rotation direction about the first rotation shaft and including a first outer peripheral portion (flat bottom portion of 39) and a 
FUNATO discloses a contact (adjustment lever arm 52 and cam link 35) rotatable about a second rotation shaft (36) different from the first rotation shaft and including a pin (52a) configured to contact the cam piece (32), the contact being configured to, when the sensor lever (29) rotates in a rotation direction in which the contact portion (31) moves away from the bobbin, rotate from a first position at which the pin contacts the first outer peripheral portion to a second position at which the pin contacts the second outer peripheral portion (Fig. 12).  FUNATO discloses a detector (18) configured to output different detection results, depending on whether the contact is at the first position or at the second position (Fig. 12).  FUNATO discloses a lever (52) coupled to the contact and configured to shift a position of the pin (52a) located when the contact is at the first position in a direction toward the second outer peripheral portion and in a direction away from the second outer peripheral portion (Fig. 12).  FUNATO discloses a controller (50) configured to: when the contact is at the first position, drive the motor in a driving direction in which the lower thread is wound on the bobbin, and upon receipt of a detection result indicating that the contact is at the second position, stop driving the motor (Fig. 13).
Regarding claim 2, FUNATO discloses a cover (43) which covers the contact and exposes a portion of the lever (Fig. 6).
Regarding claim 6, FUNATO discloses the lever (52) is being configured to rotate about a fourth rotation shaft (53) different from the second rotation shaft (Fig. 12).

Regarding claim 9, FUNATO discloses the detector (18) being a leaf switch (can be considered “leaf switch” because it is flat and cantilevered) which includes a movable portion (upper cantilevered portion of 18 which can bend as shown in figures 5, 7, 10 and 12) urged toward a predetermined direction, and outputs different detection results depending on a position of the movable portion.  FUNATO discloses the contact (52, 35) includes a switch contact portion (upward projection of 35 wherein 18 contacts) configured to: when the contact is at the first position, contact the movable portion from a downstream side in the predetermined direction to restrict the movable portion from moving in the predetermined direction, and when the contact is at the second position, move away from the movable portion (Figures 5, 7, 10, 12 and 13).

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that each of the references 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732